           Case 4:20-cv-00488-KGB Document 8 Filed 01/25/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

JAMES KALAN HENRY,
ADC #144396                                                                        PLAINTIFF

v.                                Case No. 4:20-CV-488-KGB-BD

DILLION BARRYMAN, et al.                                                          DEFENDANTS

                                              ORDER

        The Court has received a Recommended Disposition from Magistrate Judge Beth Deere

(Dkt. No. 4). The time for filing objections to the Recommended Disposition has passed, and no

objections have been filed. After careful review of the Recommended Disposition, the Court

concludes that the Recommended Disposition should be, and hereby is, approved and adopted as

this Court’s findings in its entirety.

        The Court dismisses without prejudice plaintiff James Henry’s claims; his request for relief

is denied. This dismissal constitutes a “strike” for purposes of 28 U.S.C. § 1915(g) and the Court

certifies that an in forma pauperis appeal of this dismissal would be frivolous and not taken in

good faith.

        It is so ordered this 25th day of January, 2021.


                                              ________________________________
                                              UNITED STATES DISTRICT JUDGE
